Before you invest, you may want to review the fund’s prospectus, which contains more information about the fund and its risks. You can find the fund’s prospectus and other information about the fund, including the fund’s statement of additional information, online at funds.mfs.com.You can also get this information at no cost by calling 1-800-225-2606 or by sending an e-mail request to orderliterature@mfs.com.The fund’s prospectus and statement of additional information, both dated March 1, 2010, as may be supplemented from time to time, are incorporated by reference into this Summary Prospectus. Investment Objective The fund’s investment objective is to seek total return. CLASS TICKER SYMBOL Class A MFWTX Class B MFWBX Class C MFWCX Class I MFEIX Class R1 MFWGX Class R2 MGBRX Class R3 MFWHX Class R4 MFWJX Summary of Key Information Fees and Expenses This table describes the fees and expenses that you may pay when you buy, redeem, and hold shares of the fund. They have been adjusted to reflect certain current fee arrangements. You may qualify for sales charge reductions if you and certain members of your family invest, or agree to invest in the future, at least $50,000 in MFS Funds. More information about these and other waivers and reductions is available from your financial intermediary and in “Sales Charges and Waivers or Reductions” on page 9 of the fund’s prospectus and “Waivers of Sales Charges” on page 16 of the fund’s statement of additional information Part I. Shareholder Fees (fees paid directly from your investment): Share Class A B C I ALL R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% N/A N/A N/A N/A Maximum Deferred Sales Charge (Load)(as a percentage of original purchase price or redemption proceeds, whichever is less) 1.00% # 4.00% 1.00% N/A N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Share Class A B C I R1 R2 R3 R4 Management Fee 0.84% 0.84% 0.84% 0.84% 0.84% 0.84% 0.84% 0.84% Distribution and/or Service(12b-1) Fees 0.25% 1.00% 1.00% N/A 1.00% 0.50% 0.25% N/A Other Expenses 0.27% 0.27% 0.27% 0.27% 0.27% 0.27% 0.27% 0.27% Total Annual Fund Operating Expenses 1.36% 2.11% 2.11% 1.11% 2.11% 1.61% 1.36% 1.11% Fee Reductions 1 (0.11)% (0.11)% (0.11)% (0.11)% (0.11)% (0.11)% (0.11)% (0.11)% Net Annual Fund Operating Expenses 1.25% 2.00% 2.00% 1.00% 2.00% 1.50% 1.25% 1.00% # On shares purchased on or after September 1, 2008, without an initial sales charge and redeemed within 24 months of purchase. 1 MFS has agreed in writing to reduce its management fee to 0.75% annually of the fund's average daily net assets in excess of $500 million. This agreement will continue until modified by a vote of the fund's Board of Trustees, but such agreement will continue until at least February 28, 2011. In addition, MFS agreed in writing to bear the fund’s expenses, excluding interest, taxes, extraordinary expenses, brokerage and transaction costs and investment-related expenses, such that “Total Annual Fund Operating Expenses” do not exceed 1.25% annually for each of Class A and Class R3 shares, 2.00% annually for each of Class B, Class C and Class R1 shares, 1.00% annually for each of Class I and Class R4 shares, and 1.50% annually for Class R2 shares. This written agreement will continue until modified by the fund's Board of Trustees, but such agreement will continue until at least February 28, 1 MFS Global Total Return Fund Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that: you invest $10,000 in the fund for the time periods indicated and you redeem your shares at the end of the time periods (unless otherwise indicated); your investment has a 5% return each year and dividends and other distributions are reinvested; and the fund’s operating expenses remain the same. Although your actual costs will likely be higher or lower, under these assumptions your costs would be: 1 YEAR 3 YEARS 5 YEARS 10 YEARS Class A Shares $ 695 $ 971 $ 1,267 $ 2,107 Class B Shares assuming redemption at end of period $ 603 $ 950 $ 1,324 $ 2,241 no redemption $ 203 $ 650 $ 1,124 $ 2,241 Class C Shares assuming redemption at end of period $ 303 $ 650 $ 1,124 $ 2,433 no redemption $ 203 $ 650 $ 1,124 $ 2,433 Class I Shares $ 102 $ 342 $ 601 $ 1,342 Class R1 Shares $ 203 $ 650 $ 1,124 $ 2,433 Class R2 Shares $ 153 $ 497 $ 866 $ 1,902 Class R3 Shares $ 127 $ 420 $ 734 $ 1,626 Class R4 Shares $ 102 $ 342 $ 601 $ 1,342 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These transaction costs, which are not reflected in “Annual Fund Operating Expenses” or in the “Example,” affect the fund’s performance.During the most recent fiscal year, the fund’s portfolio turnover rate was 75% of the average value of its portfolio. Principal Investment Strategies MFS (Massachusetts Financial Services Company, the fund's investment adviser) invests the fund’s assets in equity securities and debt instruments. MFS seeks to invest between 40% and 75% of the fund’s assets in equity securities and at least 25% of the fund’s assets in fixed-income senior securities. MFS focuses on investing the fund's assets in the stocks of companies it believes are undervalued compared to their perceived worth (value companies). While MFS may invest the fund’s assets in companies of any size, MFS generally focuses on companies with large capitalizations. MFS may invest the fund’s assets in U.S. and foreign securities, including emerging market securities. MFS may invest a relatively large percentage of the fund’s assets in securities of issuers in a single country, a small number of countries, or a particular geographic region. MFS generally invests substantially all of the fund’s investments in debt instruments in investment grade debt instruments. MFS may use derivatives for any investment purpose. MFS uses a bottom-up approach to buying and selling investments for the fund. Investments are selected primarily based on fundamental analysis of issuers and instruments.Quantitative models that systematically evaluate issuers and instruments may also be considered. Principal Risks As with any mutual fund, the fund may not achieve its objective and/or you could lose money on your investment in the fund. An investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. The principal risks of investing in the fund are: Stock Market/Company Risk: Stock markets are volatile and can decline significantly in response to issuer, market, economic, political, regulatory, geopolitical, and other conditions. The price of an equity security can decrease significantly in response to these conditions, and these conditions can affect a single issuer or type of security, issuers within a broad market sector, industry or geographic region, or the market in general. 2 MFS Global Total Return Fund Value Company Risk: The stocks of value companies can continue to be undervalued for long periods of time and not realize their expected value. Interest Rate Risk: The price of a debt instrument falls when interest rates rise and rises when interest rates fall.
